 

 

 

A\i

wy

Case 1:20-mj-00902 Document1 Filed on 12/07/20 in TXSD Page 1 of 2

  

 

 

, an offense described as follows:

Cniter ed Sta istrict Court
AO 91 (Rev, 02/09) Criminal Complaint ouinern istict of Taxas
UNITED STATES DISTRICT COURT
for the DE C ~J 2020
Southern District of Texas
David J. Bradley, Clerk of Court
United States of America )
v. )
Betsy Micaela Alcantar ) Case No. B -20-my- AOL
)
)
Defendant

CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of _12/07/2020 in the county of Cameron inthe | Southern _ District of
Texas , the defendant violated 21 U.S.C.§ 841, 846

 

Knowingly and Intentionally Possess with the Intent to Distribute approximately 16.76 kilograms of cocaine, a Schedule
ll, Title If, of the Controlled Substance Act. Furthermore, the defendant-did knowingly and intentionally conspire and
agree with persons known and unknown to unlawfully possess with intent to distribute approximately 16.76 kilograms of
cocaine, a schedule II, Title Il, of the Controlled Substance Act.

This criminal complaint is based on these facts:

See Attachment "A"
Submitted by reliable electronic means, swom to, and signature attested to telephonically pursuant to Fed.R.Crim.4.1

a Continued on the attached sheet.

      

‘omplainant’s signature

leffrey Davison, HSI Special Agent

 

 

Printed name and title
Date: 12/09/2020 wr Pod, —
7 Judge’ 's signature /-
City and state: Brownsville, Texas - Ronald G. Morgan, U.S, Magistrate Judge

 

Printed name and title
 

 

é)!

Case 1:20-mj-00902 Document 1 Filed on 12/07/20 in TXSD Page 2 of 2

J

B-20-md-A9L

ATTACHMENT A

I am a Special Agent (SA) of the United States Homeland Security Investigations (HSI), and
have knowledge of the following facts:

On December 07, 2020, Betsy Micaela ALCANTAR attempted entry into the United States (U.S.)
from Mexico at the Gateway International Port of Entry in Brownsville, Texas in a grey Mercury
Marquis. After receiving a negative declaration from ALCANTAR, Customs and Border
Protection Officers (CBPO’s) utilized the density meter (buster) to determine if a foreign substance
was in between the door and interior door panel. The test resulted in a high reading, outside of the
normal range, indicating something was inside the door. CBPOs referred ALCANTAR to
secondary inspection. At secondary inspection, CBPOs asked ALCANTAR to make a secondary
declaration, at which time she stated her vehicle was loaded with “drugs” but she did not know
what kind. In secondary inspection, CBPO’s discovered 15 packages concealed inside the door
panels of the vehicle. The packages field tested positive to the properties of cocaine weighing an
approximate total of 16.76 kilograms. An HSI SA and CBPO then attempted to interview
ALCANTAR, who stated that she would not provide a statement unless an attomey was present.
All questioning ceased at that time.

Submitted by reliable electronic means, sworn to, and signature attested to telephonically
pursuant to Fed.R.Crim.4.1 on (12/07/2020).

I declare under penalty of perjury under the laws of the United States the foregoing is true and
correct.

 

 

U.S. Department of Homeland Security
Immigration and Customs Enforcement

Homeland Security Investigations
